         Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                            )
COMMONWEALTH OF                             )
PENNSYLVANIA, et al.,                       )
                                            )
             Plaintiffs,                    )
                                            )
             v.                             )         No. 20-cv-1719 (KBJ)
                                            )
ELISABETH D. DEVOS, in her official )
capacity as Secretary of Education, et al., )
                                            )
             Defendants.                    )
                                            )

                        GENERAL ORDER AND GUIDELINES
                     APPLICABLE TO APA CASES ASSIGNED TO
                        JUDGE KETANJI BROWN JACKSON

        This General Order applies to all Administrative Procedure Act (“APA”) cases
assigned to the Civil Calendar of Judge Ketanji Brown Jackson (except for APA cases
that a pro se plaintiff has filed). In order to administer this civil action fairly and in a
manner that is consistent with the litigants’ general interest in completing this litigation
efficiently, it is hereby

       ORDERED that all counsel must familiarize themselves with both the Federal
Rules of Civil Procedure and the Local Civil Rules of the United States District Court
for the District of Columbia. 1 It is

       FURTHER ORDERED that all counsel must comply with this General Order,
including the attached Appendix A that contains specific directives regarding
Communications with the Court, Hearings, Initial Proceedings, Dispositive Motions,
Filing Requirements, Alternative Dispute Resolution, and Settlement. The Court will
hold the parties and counsel responsible for following these directives; failure to
conform to this Order may, when appropriate, result in the imposition of sanctions.

DATE: August 19, 2020                         Ketanji Brown Jackson
                                              KETANJI BROWN JACKSON
                                              United States District Judge

1
 The Local Civil Rules, including recent amendments and supplements, are available at
http://www.dcd.uscourts.gov/court-info/local-rules-and-orders/local-rules.
      Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 2 of 10




           APPENDIX TO GENERAL ORDER AND GUIDELINES
              APPLICABLE TO APA CASES ASSIGNED TO
                 JUDGE KETANJI BROWN JACKSON


1.   COMMUNICATIONS WITH THE COURT RELATING TO SCHEDULING
     OR OTHERWISE

     (a)   Form of Communications. Communications with the Court should be in
           writing and only by written motion, opposition, and reply—not by letter.
           Ex parte communication with Judge Jackson (either directly or through
           her law clerks) is inappropriate.

     (b)   Status or Scheduling Inquiries. Unless otherwise noted, oral inquiries
           concerning the status or scheduling of any pending matter are disfavored.
           If counsel nevertheless needs to make such an oral inquiry, it shall be
           made to the Courtroom Deputy Clerk, Mrs. Gwen Franklin (202-354-
           3145) rather than to Chambers. If Ms. Franklin is unavailable, the inquiry
           shall be made to her designated substitute in the Clerk’s Office. Counsel
           shall follow the instructions that Ms. Franklin (or her substitute) provides.
           In an actual emergency, Chambers can be reached at 202-354-3350.

     (c)   Assistance with CM/ECF. Chambers cannot assist with questions
           regarding CM/ECF; any such inquiries should be made to the CM/ECF
           Help Line (202-354-3190).

2.   HEARINGS

     (a)   Appearances at Hearings and Conferences. All courtroom proceedings,
           unless otherwise indicated, will be conducted in Courtroom 17 of the
           E. Barrett Prettyman United States Courthouse, 333 Constitution
           Ave., NW, Washington, DC 20001. The Court expects the counsel who
           will be speaking on behalf of each party to appear in person; additional
           participants can arrange to appear by phone, but absent extraordinary
           circumstances, such participation will be limited to monitoring the
           proceedings (not speaking). In addition, counsel must have all necessary
           calendars available with them for possible scheduling of future events
           related to the case, including calendars of co-counsel (to the extent
           possible).

     (b)   Rescheduling Hearings.

           i)     Requests to reschedule hearings are strongly discouraged. Any
                  counsel who seeks to change a previously scheduled hearing date
                  shall confer with opposing counsel and shall file a written motion
                  at least four (4) business days prior to the scheduled hearing
      Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 3 of 10




                 date. This written request must demonstrate that there is good
                 cause for rescheduling the proceeding and must propose three
                 alternative dates and times for the hearing that would be
                 convenient for all parties in the case. If counsel’s suggested dates
                 and/or times are not available on the Court’s calendar, the Court
                 may reset the hearing for an alternative date and time of its
                 choosing. In its discretion, the Court may decide that a previously
                 scheduled hearing is not necessary and take the hearing off the
                 calendar.

           ii)   If the Court is closed, or if the opening time for the start of the
                 Court’s day is delayed because of inclement weather or an
                 unforeseen emergency, the Courtroom Deputy Clerk will
                 reschedule any hearings that were scheduled to take place during
                 the period when the Court was closed.

3.   INITIAL PROCEEDINGS

     (a)   Service of the Complaint. Plaintiff(s) shall promptly serve the complaint
           in accordance with Rule 4 of the Federal Rules of Civil Procedure and
           shall file the proof(s) of service with the Court. If Plaintiff fails to
           serve properly a copy of the complaint in the time Rule 4 prescribes, the
           Court may dismiss the action.

     (b)   Answer or Motion to Dismiss—Notice Regarding Intent to File. No later
           than three (3) business days before the deadline to respond to the
           complaint prescribed by the Federal Rules of Civil Procedure, Defendant
           shall file a notice on CM/ECF indicating whether it intends to answer
           the complaint or file a motion to dismiss.

           i)    If Defendant intends to file a motion to dismiss, the notice shall
                 indicate that the Defendant has conferred with Plaintiff’s counsel,
                 and the notice shall also provide a joint proposed schedule for
                 briefing the anticipated motion to dismiss.

           ii)   If Defendant intends to answer, the notice shall state as much, and
                 the answer shall be filed by the deadline the Federal Rules of Civil
                 Procedure prescribe. Once the answer has been filed, the Court
                 will set a deadline for the parties to submit a joint proposed
                 schedule for summary judgment briefing.

4.   MOTIONS PRACTICE FOR DISPOSITIVE MOTIONS

     (a)   Batching Dispositive Motions Generally. The parties shall not file
           motions to dismiss or motions for summary judgment on CM/ECF
           until all briefing on the motion and any cross-motion is complete. The




                                         2
Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 4 of 10




    parties will exchange briefs as described below—notifying the Court of
    the service—and only when the motion is fully briefed will the parties file
    all of the briefs on CM/ECF. The briefs must be filed together as a
    “batch,” on or before the designated Final Filing Deadline.

    i)    Service Days. During the motion briefing process, the parties will
          serve the motion, opposition, or reply on opposing counsel on the
          Service Dates indicated in Paragraph 7 below, while simultaneously
          notifying the Court of such service, as follows:

          (1)    On the listed Service Day, counsel shall serve the filing on
                 opposing counsel, and contemporaneously with this service,
                 counsel shall also file on CM/ECF a Notice of Service
                 (without attaching any copy of the filing itself).

          (2)    Summary judgment motions, oppositions, and replies may be
                 transmitted to opposing counsel electronically. To facilitate
                 service of filings, prior to the first Service Day, counsel
                 shall exchange lists of the e-mail addresses of individuals to
                 be served.

          (3)    The parties are permitted to modify the schedule for serving
                 their filings on each other by consent, and without any Order
                 from this Court. In the event of a service-related scheduling
                 dispute, counsel shall jointly call Chambers (202-354-3350)
                 to arrange for a telephone conference with the Court.

    ii)   Filing and the Final Filing Deadline. The parties shall file all of
          the briefs pertaining to a motion for summary judgment and cross
          motion or summary judgment together on CM/ECF within three
          (3) business days of the service of the last reply brief authorized
          by the Scheduling Order that the Court issues, but in any event
          no later than the Final Filing Deadline that the Court sets.

          (1)    To file the “batch” on CM/ECF, the parties shall coordinate
                 to upload their respective papers as separate entries on
                 CM/ECF in the following order: (1) the motion; (2) the
                 opposition/any cross-motion; (3) the reply/any cross-motion
                 opposition; and (4) any cross-motion reply.

          (2)    It is this Court’s practice to set a Final Filing Deadline that
                 takes into account the complexity of the case and the parties’
                 needs, based on the proposed schedule that the parties
                 submit, as well as other matters on the Court’s docket.
                 Accordingly, the date that the Court has selected for the




                                  3
 Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 5 of 10




                    Final Filing Deadline may only be modified by Order of this
                    Court. Motions to extend the Final Filing Deadline must be
                    filed on CM/ECF at least three (3) business days prior to
                    the Final Filing Deadline, and will only be granted upon a
                    showing of extraordinary or unexpected circumstances.

             (3)    Parties shall send any required paper (courtesy) copies of the
                    motion filings to Chambers at the time the batched briefs are
                    filed on CM/ECF.

(b)   Motions to Dismiss.

      i)     If a motion to dismiss is served, the non-moving party shall inform
             the movant within ten (10) days whether it intends to oppose the
             motion or file an amended pleading.

      ii)    If the non-moving party elects to amend its pleading, and can do so
             as a matter of course under Fed. R. Civ. P. 15(a)(1)(B), it shall file
             the amended pleading on CM/ECF. Upon such filing, the moving
             party’s motion to dismiss will be deemed moot and the Court will
             vacate the motion-to-dismiss briefing schedule. Within twenty-one
             days of such amendment, the moving party shall answer or
             otherwise respond to the complaint, in conformance with the
             requirements of Paragraph 3(b) above.

      iii)   If the non-moving party is required to seek leave to amend its
             pleading under Fed. R. Civ. P. 15(a)(2), the parties shall promptly
             confer to determine whether the movant consents to an amendment.

             (1)    If the parties cannot reach agreement on amending the
                    pleading at issue, counsel shall jointly call Chambers (202-
                    354-3350) to arrange for a telephone conference with the
                    Court.

             (2)    If the moving party consents to amendment of the pleading,
                    the non-moving party shall file the amended pleading on
                    CM/ECF, the moving party’s motion to dismiss will be
                    deemed moot and the briefing schedule will be vacated.
                    Within twenty-one days of such amendment, the moving
                    party shall answer or otherwise respond to the complaint, in
                    conformance with the requirements of Paragraph 3(b) above.

      iv)    If the non-moving party elects not to amend its pleading after being
             served with the motion to dismiss, the motion to dismiss briefing
             will proceed in the normal course pursuant to the briefing schedule
             set by the Court. In that situation, subsequent leave to amend the




                                     4
 Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 6 of 10




             complaint may not be granted. Serving an opposition response to
             the motion will be treated as an election not to amend the pleading.

(c)    Motions for Summary Judgment.

      i)     Every motion for summary judgment (including cross-motions) and
             opposition to such motion must comply with LCvR 7(h), which
             requires that each party submitting a motion for summary judgment
             attach a statement of material facts for which that party
             contends there is no genuine dispute, with specific citations to
             those portions of the administrative record upon which the party
             relies in fashioning the statement. The party opposing the motion
             must, in turn, submit a statement enumerating all material facts
             that the party contends are genuinely disputed. LCvR 7(h)(1).
             The parties are strongly encouraged to review Jackson v. Finnegan,
             Henderson, Farabow, Garrett & Dunner, 101 F.3d 145 (D.C. Cir.
             1996), on the subject of LCvR 7(h).

      ii)    The moving party’s statement of material facts shall be a short and
             concise statement, in numbered paragraphs, of all material facts
             as to which the moving party claims there is no genuine dispute.
             The statement must contain only one factual assertion in each
             numbered paragraph. The moving party shall provide all other
             parties with an electronic copy, in Word format, of the moving
             party’s statement of material facts.

      iii)   The party responding to a statement of material facts must (1)
             restate the movant’s statement of undisputed material fact in
             numbered paragraphs, and (2) immediately following each
             numbered paragraph state the opponent’s response to the stated
             fact.

      iv)    If the responding party has additional facts that are not directly
             relevant to its response to any specific paragraph, it must identify
             such facts in consecutively numbered paragraphs at the end of its
             responsive statement of facts and provide the moving party with an
             electronic copy, in Word format, of the its responsive statement of
             facts. If such additional factual allegations are made, the
             movant must file a responsive statement of its own with its
             reply brief.

      v)     If an opposition fails to include a separate concise statement of
             genuine disputed issues, or a response to the movant’s statement of
             facts, or specific references to the parts of the record relied upon to
             support the statement or response, the Court may treat as conceded
             any facts asserted in the movant’s statement of facts.




                                     5
      Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 7 of 10




           vi)     The parties must furnish precise citations to the portions of the
                   administrative record on which they rely; the Court need not
                   consider materials not specifically identified. Fed. R. Civ. P.
                   56(c)(1)(A), (c)(3).

5.   GENERAL FILING GUIDELINES

     (a)    Amended Pleadings: Any amended pleadings shall be accompanied by a
            redline comparison of the original and amended pleading.

     (b)    Electronic Case Filing.

            i)     Except as otherwise provided in LCvR 5.4, all documents to be
                   filed with the Court must be filed through the Court’s CM/ECF
                   system.

            ii)    Each attachment to a filing (e.g., supporting memorandum,
                   statement of material facts, each exhibit, each affidavit, and
                   proposed order) must be filed as a separate PDF and
                   appropriately labeled in ECF. Counsel should submit PDFs in
                   the smallest file size possible.

            iii)   Instructions for filing sealed documents in non-sealed cases are
                   available at http://dcd-
                   dev.jdc.ao.dcn/sites/dcd/files/AttySealedCivilREVMay2014.pdf.

     (c)    Courtesy Copies. Counsel shall provide Chambers, not the Clerk’s
            Office, with a printed courtesy copy, with ECF headers, of any electronic
            submission that, along with exhibits, numbers one hundred (100) pages
            or more in total length. Such courtesy copies shall be in binders, three-
            hole punched, with double-sided pages. Exhibits shall be tabbed for ease
            of reference. The Court otherwise does not accept courtesy copies; the
            Court will contact the filing party if a courtesy copy of any particular
            submission is required.

     (d)    Motions Generally. Counsel must comply with the following instructions
            when briefing any motion; failure to follow these instructions may result
            in sua sponte denial of the motion:

           i)      Every memorandum of points and authorities that is ten pages
                   or more in length must contain a Table of Contents and Table
                   of Authorities, regardless of whether it is filed in support of or
                   in opposition to a motion. Any non-conforming submissions will
                   not be accepted.




                                          6
 Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 8 of 10




      ii)     Each submission that attaches more than one exhibit shall
              contain an index of exhibits. Exhibits shall be edited properly to
              exclude irrelevant material and to direct the Court’s attention to the
              pertinent portions thereof. Any non-conforming submissions will
              not be accepted.

      iii)    Memoranda of points and authorities filed in support of or in
              opposition to any motion may not exceed forty-five (45) pages
              without leave of Court, and without such leave, reply memoranda
              may not exceed twenty-five (25) pages. The margins for such
              memoranda shall be set at one inch and all text in the main body
              must be double-spaced and in twelve-point Times New Roman font,
              while all footnotes must be single-spaced and in ten-point Times
              New Roman font. Counsel are cautioned not to attempt to
              circumvent these page limitations through extensive use of lengthy
              footnotes. The caption, signature blocks, and any required tables
              shall not count toward these limits.

      iv)     The Court may reject any filing that, without leave, is filed out of
              time or exceeds the page limitations established in the Local Rules
              or in an Order of this Court.

      v)      If counsel fails to serve and file a memorandum of points and
              authorities in opposition to a given motion, the Court may treat the
              motion as conceded. LCvR 7(b). Similarly, if counsel fails to
              respond to arguments in opposition papers, the Court may treat
              those specific arguments as conceded. See Phrasavang v. Deutsche
              Bank, 656 F. Supp. 2d 196, 201 (D.D.C. 2009) (citations omitted).

      vi)     Every pleading or paper shall contain the name, address, telephone
              number, e-mail address, and bar identification number of its
              signatory.

      vii)    The Court will summarily deny motions that are subject to LCvR
              7(m) but do not contain the requisite statement.

      viii)   Westlaw citations shall be provided, if available, to cases not
              available in an official reporter. The parties’ courtesy copies must
              contain paper copies of any unpublished cases that are not available
              on Westlaw.

(e)    Motions To Exceed the Page Limitations. Motions for leave to exceed the
       page limitations stated above in Part 5(a)(iii) and below in Part 5(f) are
       accepted but discouraged. Counsel who wish to seek leave to exceed page




                                      7
      Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 9 of 10




           limitations shall file a written motion demonstrating good cause for the
           request.

     (f)   Motions for Reconsideration. Motions for reconsideration of prior rulings
           are strongly discouraged. Such motions shall be filed only when the
           requirements of Fed. R. Civ. P. 54(b), 59(e), and/or 60(b) are met. Any
           such motion shall not exceed ten (10) pages in length. Moreover, the
           Court will not entertain (a) motions that simply reassert arguments the
           party previously raised and the Court rejected, or (b) arguments that a
           party could have raised previously but now raises for the first time.
           Motions for reconsideration are not dispositive motions subject to the
           Batching Rule.

     (g)   Stipulations.

           i)     The parties may elect to file a stipulation that will become a part of
                  the record of the case. Except as set forth above in Part 4(a)(i)(3),
                  the parties may not stipulate to extended deadlines, stays, or other
                  matters altering the timing of the litigation or any other order of the
                  Court. Moreover, no such stipulation shall be considered an
                  enforceable Court order unless and until the Court signs the
                  agreement.

           ii)    If the parties desire for this Court to sign any such stipulation or
                  enter an order approving it, they must file a motion making that
                  request. The motion must explain why cause exists for the Court to
                  approve the stipulation, and the parties must submit the text of the
                  proposed stipulation as an attachment to the motion.


6.   ALTERNATIVE DISPUTE RESOLUTION

     (a)   The parties must thoroughly evaluate their settlement positions prior to
           submitting a proposed schedule for briefing summary judgment.

     (b)   Submission to alternative dispute resolution, e.g., mediation or neutral
           evaluation, is encouraged and available upon request to the Court at any
           time, as is a settlement conference before a Magistrate Judge.

7.   SETTLEMENT

     (a)   Notification of Settlement. If the case settles in whole or in part, Plaintiff
           shall promptly notify the Court of the settlement.

     (b)   Provisional Dismissal. Upon receipt of a notice of settlement, it is the
           practice of this Court to issue a provisional order of dismissal that allows




                                          8
Case 1:20-cv-01719-KBJ Document 19 Filed 08/19/20 Page 10 of 10




     the parties to reopen the case within 45 days if they are unable to
     consummate the settlement.


                            *      *      *




                                   9
